DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In view of the applicant's amendment filed 01/27/2022, in combination with the interview with applicant’s representative 08/09/2022 (see attached), the application is still pending. Applicant’s arguments with respect to claims 1, 8, and 15 have been considered and are persuasive.  The 35 USC 103 rejection of Shu Li (US Publication 20170132099) and Chao Jin et al. (US Publication 2016/0217040) and the Office Action mailed on 06/07/2022 is being withdrawn. Therefore a NOTICE OF ALLOWANCE is being administered.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A method, comprising: updating, by a processor of a storage system, a threshold written disk block  number indicating a maximum written disk block number (via a set of RAID stripes representing a last written disk block number corresponding to a reparity bit of a reparity bitmap having a plurality of reparity bits, each reparity bit configured to track progress of writes to a disk block range corresponding to each reparity bit; setting, by the  processor, a current reconstruction marker for a selective RAID (Redundant Array of Independent Disks) reconstruction operation of a failed disk of the storage system, the current reconstruction marker indicating beginning of the selective reconstruction operation; reconstructing, by the processor, a set of blocks at a time starting from the current reconstruction marker; writing, by the processor, disks from a disk block number at the current reconstruction marker and the set of blocks; updating, by the processor, the current reconstruction marker by the set of blocks; continuing, by the processor, to reconstruct the failed disk and updating the current reconstruction marker until the updated current reconstruction marker reaches the threshold written disk block number; and terminating the selective reconstruction operation upon reaching the threshold written disk block number.”

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for allowance of Claim 8 in the instant application is the combination with the inclusion in these claims for, “A non-transitory machine-readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the at least one machine to: update a threshold written disk block number indicating a maximum written disk block number representing a last written disk block number corresponding to a reparity bit of a reparity bitmap having a plurality of reparity bits, each reparity bit configured to track progress of writes to a disk block range corresponding to each reparity bit in a storage system; set a current reconstruction marker for a selective RAID (Redundant Array of Independent Disks) reconstruction operation of a failed disk of the storage system, the current reconstruction marker indicating beginning of the selective reconstruction operation; reconstruct a set of blocks at a time starting from the current reconstruction marker; write disks from a disk block number at the current reconstruction marker and the set of blocks; update the current reconstruction marker by the set of blocks; continue to reconstruct the failed disk and update the current reconstruction marker until the updated current reconstruction marker reaches the threshold written disk block number; and terminate the selective reconstruction operation upon reaching the threshold written disk block number.”

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for allowance of Claim 15 in the instant application is the combination with the inclusion in these claims for, “A computing device, comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: update a threshold written disk block number indicating a maximum written disk block number representing a last written disk block number corresponding to a reparity bit of a reparity bitmap having a plurality of reparity bits, each reparity bit configured to track progress of writes to a disk block range corresponding to each reparity bit in a storage system; set a current reconstruction marker for a selective RAID (Redundant Array of Independent Disks) reconstruction operation of a failed disk of the storage system, the current reconstruction marker indicating beginning of the selective reconstruction operation; reconstruct a set of blocks at a time starting from the current reconstruction marker; write disks from a disk block number at the current reconstruction marker a marker and the set of blocks; update the current reconstruction marker by the set of blocks; continue to reconstruct the failed disk and update the current reconstruction marker until the updated current reconstruction marker reaches the threshold written disk block number; and terminate the selective reconstruction operation upon reaching the threshold written disk block number.”
4.	The prior art of record including the disclosure Shu Li (US Publication 20170132099) and Chao Jin et al. (US Publication 2016/0217040), and Kayuri Patel (US Patent 6799284) neither anticipates nor renders obvious the above recited combination. Because claims 2-7, 9-14, and 16-20 depend directly or indirectly on claims 1, 8, or 15 these claims are allowable for at least the same reasons above.
Any comments considered necessary by the applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Examiner Comments
5.	Examiner understands the novelty to lie, in part, in the system’s ability to shorten the RAID operation process of well disk copy, rapid RAID recovery, and RAID parity scrub using the maximum written data block number to complete the operation and the use of reconstruction markers of a currently unused space identification being used as a tracker.

Conclusion
6.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROOKE J TAYLOR/ 08/16/2022            Examiner, Art Unit 2181            

/IDRISS N ALROBAYE/            Supervisory Patent Examiner, Art Unit 2181